United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4193
                                    ___________

United States of America,             *
                                      *
      Plaintiff - Appellee,           *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Darrell Theodore Kind, also known as *
Troy Swan,                            *
                                      *
      Defendant - Appellant.          *
                                 ___________

                              Submitted: June 15, 1999

                                   Filed: October 15, 1999
                                    ___________

Before RICHARD S. ARNOLD and LOKEN, Circuit Judges, and BYRNE,* District
Judge.
                           ___________

LOKEN, Circuit Judge.

       Darrell Theodore Kind appeals his conviction and sentence for three federal
firearm offenses. His appointed appellate counsel argues that the district court1 erred

      *
        The HONORABLE WILLIAM MATTHEW BYRNE, JR., United States
District Judge for the Central District of California, sitting by designation.
      1
        The HONORABLE PAUL A. MAGNUSON, Chief Judge of the United States
District Court for the District of Minnesota.
in allowing Kind to represent himself at trial, in denying him reasonable access to
adequate legal resources to prepare for trial, and in denying him a two-level sentencing
reduction for acceptance of responsibility. In addition, we granted Kind leave to file
a pro se supplemental brief in which he raises eight additional issues -- error in refusing
to sever one count, two issues relating to the elements of the firearm offenses, double
jeopardy and jury instruction errors, and three sentencing errors. We affirm.

                                    I. Background

       Kind is a young man with a long history of minor and not-so-minor criminal
offenses in Missouri, Colorado, and Minnesota. Two of those prior offenses are
relevant to this appeal. In November 1994, Kind pleaded guilty in a Minnesota state
court to the felony of aggravated harassment and received a sentence of sixty days in
prison and three years probation. In November 1996, he was charged in another
Minnesota state court with two felony counts of terroristic threats.

       On December 20, 1996, Kind purchased a twelve-gauge pistol-grip shotgun from
a federally licensed firearms dealer in Minnesota. Using the assumed name of Troy
Swan, Kind falsely stated on the federal firearms acquisition form (ATF Form 4473)
that he was not a convicted felon and had no pending felony charges against him.
Based upon this transaction, Kind was charged with making false statements during a
firearms purchase in violation of 18 U.S.C. § 922(a)(6), being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1), and receipt of a firearm by an indicted
person in violation of 18 U.S.C. § 922(n).

        After making numerous pretrial motions, Kind’s initial appointed counsel moved
to withdraw, citing a conflict with Kind and urging the appointment of Thomas
Dunnwald as substitute counsel. That motion was promptly granted. Three months
later, on the eve of trial, attorney Dunnwald filed a written motion to permit Kind to
represent himself. After a hearing, the district court granted this motion, appointing

                                           -2-
Dunnwald to serve as stand-by counsel and continuing the trial. Two months later,
again on the eve of trial, Kind raised an insanity defense and moved for a psychiatric
examination on that question. The district court granted the motion and again continued
the trial. Mental health professionals at the Federal Medical Center in Rochester,
Minnesota, examined Kind and reached conclusions negating an insanity defense.

        The three-day trial began on June 30, 1998, with Kind representing himself. He
cross-examined the government’s witnesses, made opening and closing statements, and
testified on his own behalf. Briefly stated, Kind’s defenses were that Troy Swan was
a legitimate assumed business name, that Troy Swan was not a convicted felon and was
not charged with a felony at the time of purchase, and that his state probation officer
had told him he was not a convicted felon because of the sentence he received for the
aggravated harassment offense in 1994. Attorney Dunnwald attended the entire trial
as stand-by counsel, frequently advising Kind on questions of trial tactics and
procedure, and participating actively in all discussions outside the jury’s presence,
including the instructions conference. The jury convicted Kind of all three charges.

                                 II. Waiver of Counsel

        Kind argues that the district court erred in allowing him to waive his right to trial
counsel without making an adequate inquiry into whether the waiver was knowing,
intelligent, and voluntary, as required by Faretta v. California, 422 U.S. 806 (1975),
and Godinez v. Moran, 509 U.S. 389 (1993). We affirm the grant of a defendant’s
motion to represent himself at trial “if the record shows either that the court adequately
warned him or that, under all the circumstances, he knew and understood the dangers
and disadvantages of self representation.” United States v. Patterson, 140 F.3d 767,
774-75 (8th Cir.), cert. denied, 119 S. Ct. 245 (1998). We review the determination
that a valid waiver occurred de novo. See United States v. Veltman, 9 F.3d 718, 721
(8th Cir. 1993), cert. denied, 511 U.S. 1044 (1994). When the district court has not
specifically warned the defendant of the dangers and disadvantages of self-

                                            -3-
representation before granting the motion, “we must review the entire record to
determine if the defendant had the required knowledge from other sources.” United
States v. Yagow, 953 F.2d 427, 431 (8th Cir.), cert. denied, 506 U.S. 833 (1992).

       In this case, Kind’s second appointed counsel filed a motion on the eve of trial
stating that Kind had decided to represent himself “after consultation with his current
appointed counsel and his own review of the Federal Rules of Criminal Procedure and
applicable case law.” The motion requested a hearing “pursuant to Faretta . . . to allow
the Court to advise the defendant of his rights and privileges and to consider the
request.” The following occurred at the start of that hearing:

             THE COURT: Mr. Kind, your counsel has indicated . . . that you
      were desirous of proceeding as your own counsel in this matter. Is that
      a correct statement?

             THE DEFENDANT: Yes.

              THE COURT: You need to know you have a right to do that, so
      I will permit you to do it. I will also tell you, though, that there is an old
      adage around here that a person that represents [himself] has a fool for a
      client. And you have got to be pretty careful about this. Remember, this
      legal business is very complex and there are a lot of procedures and there
      are a lot of rules that need to be followed in the process.

             And that while there are certain things which the Court can answer
      questions for you . . . and there are certain things to which Mr. Dunne [the
      prosecutor] can answer questions for you . . . we have different roles. Mr.
      Dunne’s role is to represent the government. His job is to prosecute. My
      job is to be a judge. That means that my job is to be an impartial
      arbitrator. So, when you are asking for this, I’m warning you today, don’t
      expect very much help from either of us, because of the different roles
      that we play in the courtroom.




                                           -4-
             . . . [A]s I say, if you do want to represent yourself, it is a right that
       you do have. I think I would, nevertheless, appoint Mr. Dunnwald as
       stand-by counsel for you. So that when the matter does go to trial, Mr.
       Dunnwald would be here if circumstances should arise that counsel are
       needed and he is familiar with the matter. So, I do make that
       appointment.

              The last thing I understand is that you have an interest in having the
       matter delayed for a period of time for your personal preparation for it, is
       that correct?

              THE DEFENDANT: Correct.

              THE COURT: We have had some discussion . . . [a]nd our
       thought is that the case could be called to trial either on April 13 or on
       April 20. Any problem with those dates?

              THE DEFENDANT: No, sir.

The remainder of the hearing addressed whether Kind was receiving adequate access
to legal materials while being detained in state correctional facilities.

        Although the district court’s warning of the dangers and disadvantages of self-
representation was less instructional than might be necessary in other cases, we
conclude it was adequate in this case. At the time of the Faretta hearing, two appointed
counsel had filed numerous pretrial motions on Kind’s behalf. The self-representation
motion was prepared by counsel and stated that counsel had discussed the question
with Kind. In granting the motion, the court specifically warned Kind that self-
representation was ill-advised and hazardous and then appointed attorney Dunnwald
as stand-by counsel. Dunnwald actively advised Kind throughout the trial, without
interfering with Kind’s self-representation before the jury, which he explained and
justified while testifying in his own defense. Neither Kind nor counsel objected to the
court’s resolution of the self-representation issue, either at the Faretta hearing or at any

                                             -5-
time during the trial. Based upon our review of the entire record, we affirm the district
court’s determination that Kind’s waiver of his right to trial counsel was knowing,
intelligent, and voluntary. Compare United States v. Day, 998 F.2d 622, 626-27 (8th
Cir. 1993), cert. denied, 511 U.S. 1130 (1994).

       Kind also argues that his later request for a psychiatric exam to explore an
insanity defense demonstrates that the court should have explored his competency to
waive counsel at the Faretta hearing. We disagree. “[A] competency determination
is necessary only when a court has reason to doubt the defendant’s competence.”
Godinez, 509 U.S. at 401 n.13. The district court had no reason to doubt Kind’s
competency at the time of the Faretta hearing, and nothing that occurred thereafter --
including the results of his examination at the Federal Medical Center and his conduct
during trial -- should have caused the court to revisit this issue on its own motion.

                           III. Access to Legal Resources

       Kind argues he was denied due process because, as a pretrial detainee, he was
not provided adequate legal resources to prepare his own defense. “Pro se defendants
have a right of access to adequate law libraries or adequate assistance from persons
trained in the law.” United States v. Knox, 950 F.2d 516, 519 (8th Cir. 1991)
(quotations omitted). But a pretrial detainee has no abstract right to law libraries or
legal assistance; he must “demonstrate that the alleged shortcomings . . . hindered his
efforts to pursue a legal claim.” Lewis v. Casey, 518 U.S. 343, 351 (1996).

       In this case, Kind rejected society’s most fundamental guarantee of a fair trial --
the services of appointed counsel and all the resources at counsel’s command to
prepare and implement the best possible trial defense. After Kind was permitted to
represent himself, he complained to the district court about limited access to legal
materials at the state institutions where he was being detained. The court offered the
assistance of stand-by counsel, and there is nothing in the record suggesting that stand-

                                           -6-
by counsel refused to assist Kind in his preparation for trial. The record shows that,
while Kind was incarcerated in several state facilities prior to trial, he had access to
legal materials in at least two of those locations.

        Kind has totally failed to show that his defense at trial was prejudiced by any
lack of legal materials. We have serious doubts whether a pretrial detainee who
exercises his constitutional right to represent himself at trial thereby becomes entitled
to legal resources over and above what are provided to the general inmate population.
See United States v. Taylor, 183 F.3d 1199, 1204-05 (10th Cir. 1999), and cases cited.
But in any event, it is clear that the district court carefully protected Kind’s right to a
fair trial after he foolishly decided to represent himself. The right to due process
requires no more. See United States v. West, 557 F.2d 151, 152-53 (8th Cir. 1977).


                          IV. Acceptance of Responsibility

       Kind argues the district court abused its sentencing discretion by refusing to
grant him a two-level reduction for acceptance of responsibility. We affirm the denial
of this adjustment unless that decision is clearly erroneous. See United States v.
Furlow, 980 F.2d 476 (8th Cir. 1992) (en banc), cert.denied, 508 U.S. 914 (1993).
Relying primarily on cases from other circuits, Kind contends that he warrants the
adjustment because he stipulated to the essential elements of Count Two and admitted
elements of the other two counts in his opening statement and while testifying at trial.
The district court found that Kind’s taking the case to trial, and his testimony at trial,
“did not and does not constitute acceptance of responsibility.” That decision is
consistent with the Guidelines commentary, see U.S.S.G. § 3E1.1, comment. (n.2), and
is not clearly erroneous. “A defendant who maintains innocence, blames others, and
expresses regret only for the consequences of criminal conduct does not accept
responsibility within the meaning of § 3E1.1.” United States v. Speck, 992 F.2d 860,
863 (8th Cir. 1993).


                                           -7-
                               V. Issues Raised Pro Se

        A. Denial of a Severance. Prior to trial, Kind moved to sever counts which
required proof of a prior conviction. This motion implicated Count Two, which
required proof of a prior felony conviction, and Count Three, which required proof that
Kind received a firearm while under indictment. The district court denied the motion,
explaining that Kind failed to show clear prejudice because “the jury will be instructed
as to the elements of each count.” Kind renewed the motion at the start of trial, arguing
it would be unduly prejudicial if the jury learned of his aggravated harassment
conviction and terroristic threats indictment. The district court again denied the motion.
During trial, the government offered to stipulate to the prior conviction and the pending
indictment so that the jury would not learn the facts underlying those offenses. See
generally Old Chief v. United States, 519 U.S. 172 (1997). Kind stipulated that he
knew he was under indictment when he purchased the shotgun but refused to stipulate
to the aggravated harassment conviction. The government then introduced a certified
copy of state court records establishing the conviction, including the transcript of a plea
hearing at which Kind admitted to the facts underlying the conviction and the trial judge
warned him that federal law would now prohibit him from possessing a firearm.

       On appeal, Kind concedes the three firearm charges were properly joined under
Fed. R. Crim. P. 8(a) but argues the district court abused its discretion in denying his
motion to sever Count Two from Counts One and Three. We review the denial of a
defendant’s motion to sever for “prejudice establishing an abuse of discretion.” United
States v. Rodgers, 732 F.2d 625, 630 (8th Cir. 1984). We have previously upheld the
denial of motions to sever felon-in-possession charges on this ground absent a clear
showing of prejudice. See United States v. Rogers, 150 F.3d 851, 856-57 (8th Cir.
1998), cert. denied, 119 S. Ct. 888 (1999); United States v. Brown, 70 F.3d 979, 980
(8th Cir. 1995), cert. denied, 517 U.S. 1114 (1996). Here, the government’s evidence
did not highlight the facts underlying the prior conviction and indictment, Kind refused
to enter into a stipulation that would have further de-emphasized this aspect of the

                                           -8-
government’s case, and the government’s proof of the elements of the three offenses
was overwhelming. The district court did not abuse its discretion in refusing to sever
these closely related charges.

       B. Statutory Issues. Kind argues that he was not a felon in possession and did
not violate 18 U.S.C. § 922(g)(1) because the state court stayed imposition of his
aggravated harassment sentence and later restored his civil rights, rendering the crime
a misdemeanor. We disagree. Section 922(g)(1) provides that it is unlawful to possess
a firearm if the person has been convicted of a crime “punishable by imprisonment for
a term exceeding one year.” Under Minnesota law, the crime of aggravated harassment
is punishable by imprisonment for more than one year. See Minn. Stat. Ann.§§ 609.02,
subd. 2; 609.10, subd. 1; 609.749, subd. 3(3); ch. 244 App. § IV & § V, category IV
(1999 Supp.). There is no evidence that Kind’s right to possess firearms was restored
under Minnesota law at the time he purchased the shotgun. See 18 U.S.C.
§ 921(a)(20); United States v. Matter, 818 F.2d 653, 654 (8th Cir. 1987).

       Kind next argues the district court erred in not instructing the jury that a
defendant must know his status as a convicted felon to violate § 922(g)(1). However,
it is well settled in this circuit that the government need only prove defendant’s status
as a convicted felon and knowing possession of the firearm. See United States v.
Holmes, 594 F.2d 1167, 1173 (8th Cir.), cert. denied, 444 U.S. 873 (1979).

       Kind further argues the Double Jeopardy Clause bars his conviction for making
false statements during a firearms purchase because he previously pleaded guilty in
state court to a related charge. There is no double jeopardy bar against prosecution for
the same or related offenses in both federal and state court. See, e.g., United States v.
Williams, 104 F.3d 213, 216 (8th Cir. 1997).

      Finally, Kind argues the district court erred at sentencing when it treated his
conviction for aggravated harassment as a crime of violence for purposes of U.S.S.G.

                                          -9-
§ 2K2.1(a)(2), which provides that the base offense level for a firearm possession
offense is 24 if the defendant had at least two prior felony convictions of a crime of
violence. The Guidelines define “crime of violence” as an offense that:

      (1) has as an element the use, attempted use, or threatened use of physical
      force against the person of another, or

      (2) is burglary of a dwelling, arson, or extortion, involves use of
      explosives, or otherwise involves conduct that presents a serious potential
      risk of physical injury to another.

U.S.S.G. § 4B1.2(a), incorporated by reference in § 2K2.1 comment. (n.5). Kind was
charged with an aggravated harassment offense because he “possesse[d] a dangerous
weapon at the time of the offense.” Minn. Stat. Ann. § 609.749, subd. 3(3) (1999
Supp.). Assuming this offense can sometimes be committed without violence, we look
to the facts or charging instruments underlying Kind’s offense to determine whether it
was a crime of violence under the Guidelines. See United States v. Wright, 957 F.2d
520, 522 (8th Cir.), cert. denied, 506 U.S. 856 (1992). The state court complaint
alleged that Kind harassed a female acquaintance at her residence and retreated to her
garage with a firearm when the police arrived. The victim told police Kind had
threatened to "blow the whole city up," which she took to mean that Kind would "shoot
a lot of people,” including herself. On this record, we agree with the district court that
Kind committed a crime of violence for purposes of U.S.S.G. § 4B1.2(a)(1). As we
said in United States v. Rodriguez, 979 F.2d 138, 141 (8th Cir. 1992), “It matters not
one whit whether the risk ultimately causes actual harm. Our scrutiny ends upon a
finding that the risk of violence is present.”

      C. Other Issues. Kind argues the district court erred in admitting evidence he
used the assumed name “Troy Swan” to buy the shotgun because that was a lawfully
assumed business name. The short answer to this contention is that use of a name other
than his own assisted Kind in covering up his criminal history, thereby falsifying the

                                          -10-
ATF Form 4473 in violation of 18 U.S.C. § 922(a)(6). Kind further argues the district
court erred in not permitting him to collaterally attack the constitutional validity of his
prior state court conviction, a contention foreclosed by United States v. Custis, 511
U.S. 485 (1994). Finally, he argues the district court violated Fed.R.Crim.P. 32(c)(1)
by not making specific findings as to all controverted matters in the Presentence
Investigation Report. After careful review of the sentencing record, we conclude that
contention is without merit.

       The judgment of the district court is affirmed. We thank appointed counsel for
his assistance to the court and Mr. Kind.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -11-